 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BOARD OF TRUSTEES OF THE                          CASE NO. C21-64 MJP
            AUTOMOTIVE MACHINISTS
11          PENSION TRUST,                                    MINUTE ORDER

12                                  Plaintiff,

13                  v.

14          PENINSULA TRUCK LINES INC,

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          The Court has reviewed the Parties’ Joint Status Report, in which the Parties stated they

19   would submit a proposed summary judgment briefing schedule within two weeks of filing the

20   JSR. (Dkt. No. 8.) The Parties have not. The Parties shall have until 5:00 PM on Tuesday, May

21   11, 2021 to submit a proposed schedule. If the Parties fail to do so, the Court will enter a briefing

22   schedule for summary judgment.

23   \\

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed May 7, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
